DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4–15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP 608.01(n).  
For instance, claim 4 is written in multiple dependent format, because it depends from any of claims 1 to 3.  However, claim 3 is a multiple dependent claim, because it depends from claims 1 or 2.  Therefore, claim 4 is improper, because multiple dependent claim 3 cannot serve as the basis for any other multiple dependent claim, including claim 4.
For the purpose of examination, claims 4–8 are interpreted as depending from claim 1.  Claims 9–15 are interpreted as depending from claim 8.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 10–15 each recite the “filter medium according to any one of the claims 7 to 9.”  Claim 7 describes a “resin binder” instead of a filter medium.  
As noted above, claims 10–15 are interpreted as depending from claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 1–6 and 8–15 rejected under 35 U.S.C. 103 as being unpatentable over Snyder, US 2014/0166572 (“Snyder”) on its own or in view of Motomura et al., US 2016/0199765 (“Motomura”).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Tanaka et al., US 2003/0150199 (“Tanaka”) and optionally in view of Motomura.
Claim 1 describes a binder composition.  The binder composition comprises (i) at least one resin P in the form of polymerized units at least one ethylenically unsaturated monomer, optionally comprising further functional groups.  The binder composition also includes (ii) at least one aminoplast resin and/or at least one phenoplast resin.  The binder composition further comprises (iii) at least one urea derivate and/or urea.  The binder composition further comprises (iv) optionally at least one additive.  Claim 2 requires for the resin binder of claim 1, the ethylenically unsaturated monomer is selected from the group consisting of acrylic acid, methacrylic acid or salts thereof, acrylamide or mixtures thereof.  Claim 4 requires for the resin binder of claim 1, the at least one aminoplast resin is selected from the group consisting of urea formaldehyde resins, melamine formaldehyde resins, melamine polyesters, and melamine phenol formaldehyde resins.  Claim 6 requires for the resin binder composition of claim 1, the at least one ethylenically unsaturated monomer M is acrylic acid.
Snyder discloses a resin (corresponding to the claimed “resin binder”), used to coat a non-woven web. Snyder [0005], [0016].  
Snyder’s resin comprises a water-based polymer resin, such as acrylic resin.  Snyder [0017].  It would have been obvious for this acrylic resin to comprise acrylic acid ester and/or methyacrylic acid ester monomers, because Motomura teaches that acrylic resins comprise these monomers.  Motomura [0058].  In this situation, Snyder’s water-based polymer resin would correspond to the “i) at least one resin P” because the polymer resin would contain acrylic acid ester and/or methyacrylic acid ester monomers.  
Additionally, the resin comprises a viscosity modifier, such as acrylic acid. Id. at [0021].  It would have been obvious for at least some of the acrylic resin in the viscosity modifier to be polymerized, due to the reactive nature of acrylic acid.  In this situation, the viscosity modifier would correspond to the “i) at least one resin P” because it would contain acrylic acid monomers.  See Spec. p. 9, lls. 1–3.
Snyder’s resin coating further comprises a cross-linker, such as urea-formaldehyde.  Snyder [0021].  Urea-formaldehyde is an aminoplast resin.  Spec. p. 5, lls. 1–4.  Therefore, the cross-linker corresponds to “ii) at least one aminoplast resin.”
Snyder’s resin also comprises a cure agent, such as methylol urea.  Snyder [0018].  Methylol urea is a urea derivate.  Therefore, the cure agent corresponds to “iii) at least one urea derivate and/or urea.”
Snyder’s resin also comprises a pH adjuster, such as ammonia as a pH adjuster.  Snyder [0021].  The pH adjuster corresponds to “iv) optionally at least one additive.”
Claim 3 requires that the resin binder of claims 1 or 2, comprises: (i) 8 to 98.5% by weight of at least one resin P, (ii) 1 to 62% by weight of at least one aminoplast resin and/or at least one phenoplast resin, and (iii) 0.5 to 30% by weight of at least one urea derivative and/or urea, based on the total weight of the dry solid content of the resin binder composition. 
Snyder fails to disclose the proportions of the resin. Therefore, the reference does not provide enough information to teach the limitations of claim 3.
However, the resin is mostly composed of the acrylic, water-based polymer resin corresponding to the “at least one resin P” of claim 1.  Snyder [0017].  Therefore, it 
Additionally, the urea-formaldehyde cross-linker, and the methylol urea comprise a relatively small proportion of the resin, because they are are provided as additives to the resin.   Snyder [0018], [0021].  Therefore, it would have been obvious for these components to comprise 1 to 62%, and 0.5 to 30% by weight of the resin.
Claim 5 requires for the resin binder composition of claim 1, the at least one phenoplast resin is selected from the group consisting of resole resins and novolac resins.
Snyder’s resin can include a mixture of water and organic solvents.  Synder [0017].  As noted, the water-based resin can include an acrylic resin.  Id.  The organic based resin can include resole or novolac polyesters.  Id.  It would have been obvious for Snyder’s resin to include a combination of an acrylic resin and resole or novolac polyester resin, because this is suggested by the reference.  Id.
Claim 7 requires for the resin binder composition of claim 1, the at least one additive comprises a flame retardant.
Snyder’s resin is used to coat a filter medium.  Snyder [0002].  Additionally, the resin comprises a variety of additives.  Snyder [0017]–[0021].
Snyder differs from claim 7, however, because it does not disclose that the resin comprises a flame retardant.
However, Tanaka teaches that it is beneficial to provide a flame retardant with a resin used in a filter material, in order to provide flame resistance to the filter material.  
Claim 8 describes a filter medium comprising at least one layer L, and the binder resin composition according to claim 1.
Snyder disclsoes a filter media comprising a web of fibers (corresponding to the “at least one layer L”) and the resin with the same composition as the binder resin of claim 1, coating the filter media.  Snyder [0002], [0017].
Claim 9 requires for the filter medium of claim 8, the at least one layer L comprises 10 to 100% by weight of natural fibers and 0 to 90% by weight of synthetic and/or inorganic fibers, based on the total weight of the fibers in the layer L.  Additionally, the filter medium comprises 5 to 40% by weight of the resin binder composition based on the total weight of the at least one layer L.
Snyder’s filter media comprises 0 to 100 wt% cellulose fibers (corresponding to the “natural fibers”).  Snyder [0052].  The filter media also comprises 5 to 100 wt% synthetic fibers (the “synthetic fibers”).  Id. at [0058].  The filter media further comprises 1 to 100 wt% glass fibers (the “inorganic fibers”).  Id. at [0068].  The filter media also comprises 5 to 45 wt% of the resin.  Id. at [0031]. 
Claim 10 requires for the filter medium of claim 8, the amount of formaldehyde released is less than 5 g/kg as measured according to AATCC test method 112-2014.
Instant disclosure states that a binder resin with the claimed composition will have a low emission of formaldehyde, when applied to a filter medium.  Spec. dated Sept. 06, 2019 (“Spec.”) p. 2, ll. 24–p. 3, ll. 18. The disclosure also states that urea or Id. at p. 13, lls. 14–22.  
When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01(I).
Here, the binder composition in Snyder is substantially identical to that in claims 1 and 8, as explained in the rejections above.  This binder composition comprises the urea derivate, methylol urea, which would be expected scavenge free formaldehyde present in the composition.  Synder [0018].  Therefore, because the composition in Snyder is substantially identical to that of the claims, Snyder’s filter media with the binder applied to it, is presumed to inherently exhibit the feature described in claim 10. 
Additionally, it would have been obvious for Snyder’s filter media to exhibit properties described in claim 10, depending on the amount of methylol urea that is used in the composition. 
Claim 11 requires for the filter medium of claim 8, the synthetic fibers are polyester fibers.
Synder’s synthetic fibers can be manufactured from polyester.  Snyder [0036].
Claim 12 requires for the filter medium of claim 8, the at least one layer L is a wet-laid layer.
Snyder’s filter media can be manufactured using a wet laid process.  Snyder [0105].
Claim 13 requires for the filter medium of claim 8, the at least one layer L has a full-life efficiency of at least 90%.
Snyder’s filter media has an efficiency of 60 to 100%.  Snyder [0099].
Claim 14 describes a filter element comprising the filter medium of claim 8.
Snyder’s filter media is incorporated into a variety of filter elements.  Snyder [0119].
Claim 15 describes a use of the filter medium according to claim 8, for air filtration.
Snyder’s filter media can be used for air filtration.  Snyder [0119].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776